Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/21 has been entered.

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 2/2/22 is acknowledged.  The traversal is on the ground(s) that a search burden does not exist between the inventions. This is not found persuasive because as described in the previous requirement for restriction, Invention II requires additional operational steps beyond those required in Invention I. Applicant’s amendments directed towards the operations of the controller/programmed computer system vastly changes the scope of the search of this invention from previously executed, which was focused more on the structural elements of the invention. This greatly increases the scope of limitations to search, etc. The requirement is still deemed proper and is therefore made FINAL.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 7-8, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the same issues as described above for claim 1, including the phrase “any number of flight conditions” also reciting such metes and bounds uncertainty.
Further regarding all active claims, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) {MPEP § 2173.05(p)}.   
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller US 2010/0270433 in view of Manley US 2006/0102801.

Regarding claim 1, Miller teaches a hybrid wing aircraft comprising: 
an engine embedded into a body of said hybrid wing aircraft (figure 2A), such that said embedded engine has a fan received within a nacelle (being inherent), and wherein a portion of said body providing a boundary layer over a circumferential portion of a circumference of said fan (figure 2A); 
a system to manage boundary layer flow around to into the nacelle (figures 3A-8);
but does not specify the system to deliver an additional amount of air to said circumferential portion to reduce the effect of said boundary layer on fan stability; wherein said system includes at least 
Manley; however, does teach a system to deliver an additional amount of air to said affected area; wherein said system includes at least one tap with an outlet located upstream of the nacelle, said outlet configured to deliver said additional amount of air to said area at a location upstream of said nacelle; and wherein said system further includes an inlet to said tap in said body and further upstream of said fan than an outlet of said tap; wherein said tap includes a valve configured to control the delivery said additional amount of air to said boundary layer (inlet 564, outlet 566, and valve 560 as represented in figure 5); and wherein an estimate of said boundary layer conditions under a plurality of flight conditions is initially made, and stored with a controller and said controller being operable to control said valve to address fan stability issues under various flight conditions based upon said stored estimates (as described in paragraph 0031). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a system in place of the vanes of Miller, in order to dramatically increase control over the effects of the boundary layer at such location of the vanes; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 2, the references teach the hybrid wing aircraft as set forth in claim 1, wherein Manley further teaches said system includes a plurality of taps, said plurality of taps defined by a plurality of outlets upstream of said nacelle and a plurality of inlets further upstream than said outlets (as previously shown in figure 5).



Regarding claim 18, the references teach the hybrid wing aircraft as set forth in claim 1, but do not specify wherein said estimation of said boundary layer conditions under any number of flight conditions includes an estimation of boundary layer low momentum air delivered to the fan at said any number of flight conditions.
However, boundary layer momentum is a known element in the art of controllers executing boundary layer control functions. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a parameter, in order to most efficiently execute the functions of the valve. Furthermore, applicant’s inventive concept does not appear to be directed towards a novel calculation of boundary layer flow control, but to the structural elements of the inlet/outlet/valve system in combination with an embedded engine aircraft.

Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller and Manley in view of Whaites US 6,381,950.

Regarding claim 7, the references teach the hybrid wing aircraft as set forth in claim 1, but do not specify further comprising a nozzle on said nacelle downstream of said fan, and said nozzle being moveable to address fan conditions when an approaching stall condition may be detected.
Whaites; however, renders such systems as well known (most clearly summarized in figures 5-9 and associated descriptions). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such nozzle system, in order to increase control of the exhaust and overall performance of the engine system, as described by Whaites; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claim 8, the references teach the hybrid wing aircraft as set forth in claim 7, but do not specify wherein said nozzle is moved to a more open position when stall is detected.
However, it would have been obvious to one having ordinary skill in the art, to position the nozzle as recited within such conditions, in order to enhance recovery from stall; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive.
Applicant’s argument that Manley does not teach the functions of the controller as recited in claim 1 is not convincing. First off, applicant argues that the present controller executes the function of “estimating” various conditions, which is not enabled within applicant’s disclosure. Applicant’s paragraph 0019 clearly states “These estimates may be provided to a control.” This describes various “estimates” are inputted by a human programmer into the control/computer, not that the control/computer executes such “estimates.” Furthermore, these limitations are indefinite as described above.
In response to applicant's argument that each reference alone does not provide a 102 rejection, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant’s argument that a fan is not inherent within a broad/general engine is not convincing. Applicant admits that a fan is in fact ridiculously inherent to those with ordinary skill in the art, but argues that the potential option of an engine without a fan renders such element not inherent. This is not convincing because the claims do not recite an engine “without a fan” and just because a possible example exists where a fan is not included, this is not enough evidence to overcome the fact that the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644